Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 1 of 14 Page ID #:638




                    EXHIBIT A
     Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 2 of 14 Page ID #:639




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-8481-JFW(RAOx)                                           Date: December 11, 2020

Title:        Steven J. Lindner -v- Occidental College

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              V.R. Vallery for S. Reilly                       None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER GRANTING DEFENDANT OCCIDENTAL
                                           COLLEGE’S MOTION TO DISMISS PLAINTIFFS’ FIRST
                                           AMENDED COMPLAINT [filed 11/17/20; Docket No.
                                           34]; and

                                           ORDER DENYING AS MOOT OCCIDENTAL
                                           COLLEGE’S MOTION TO STAY DISCOVERY PENDING
                                           DECISION ON ITS MOTION TO DISMISS [filed
                                           11/11/20; Docket No. 30]

        On November 11, 2020, Defendant Occidental College (“Occidental”) filed a Motion to Stay
Discovery Pending Decision on its Motion to Dismiss (“Motion to Stay”). On November 23, 2020,
Plaintiffs Steven J. Lindner (“Steven”) and Chloe A. Lindner (“Chloe”) (collectively, “Plaintiffs”) filed
their Opposition. On November 30, 2020, Occidental filed a Reply. On November 17, 2020,
Occidental filed a Motion to Dismiss Plaintiffs’ First Amended Complaint (“Motion to Dismiss”). On
November 30, 2020, Plaintiffs filed their Opposition. On December 7, 2020, Occidental filed a
Reply. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court
finds that these matters are appropriate for decision without oral argument. The hearings
calendared for December 14, 2020 and December 21, 2020 are hereby vacated and the matters
taken off calendar. After considering the moving, opposing, and reply papers, and the arguments
therein, the Court rules as follows:

I.       Factual and Procedural Background

       This putative class action arises out of Occidental’s transition from in-person to virtual
instruction during the Spring 2020 semester in response to the Covid-19 global pandemic. Chloe
is an Occidental student who was enrolled during the Spring 2020 semester when the pandemic


                                             Page 1 of 13                         Initials of Deputy Clerk vrv
  Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 3 of 14 Page ID #:640




began and who decided to re-enroll (and pay tuition and fees) for the Fall 2020 semester knowing
that instruction at Occidental would continue to be virtual. Chloe and her father Steven do not
allege that the transition to virtual instruction precluded Chloe from earning credits towards her
degree or completing any classes. Instead, Plaintiffs allege, on behalf of all “people who paid
tuition and fees for the Spring 2020 Semester at Occidental,” that they are entitled to a partial
refund of tuition and fees for the Spring 2020 semester because Occidental promised students in-
person instruction.

       A.     The Contract With Occidental

       In the FAC, Plaintiffs allege that they entered into a contract with Occidental and that “[t]he
terms of the contractual agreement were set forth in publications from Occidental, including
Occidental’s” 2019-2020 Course Catalog (“2019-2020 Catalog”). FAC, ¶ 3; see also FAC ¶ 8
(“Defendant’s representations in its Course Catalog, on the portal, and other University
publications constitute a contract between Plaintiffs and Occidental”).

       In Occidental’s 2019-2020 Course Catalog (“2019-2020 Catalog”), Occidental expressly
reserved the right, in the Tuition and Fees section, “to change fees, modify its services, or change
its program should economic conditions or national emergency make it necessary to do so.”
Specifically, with respect to tuition and fees, the 2019-2020 Catalog states that:

       Each student is charged a tuition fee that covers about two-thirds of the cost of
       services provided by the College. The balance of these costs is met by income from
       endowment and by gifts from trustees, parents, alumni, other friends, corporations,
       and foundations interested in the type of education that this institution provides.

       The expenses of students at Occidental are shown in the schedules that appear
       below. The College reserves the right to change fees, modify its services, or change
       its program should economic conditions or national emergency make it necessary to
       do so.

       The College will charge all full-time students $56,576 per year. If the student resides
       on campus, an additional charge will be assessed per the room-and-board schedule
       below. Books and supplies, special fees, and personal expenses will vary with the
       individual. The College estimates they will total approximately $4,000 per year.

        In addition, the cover of the 2019-2020 Catalog specifies that “[f]ees, tuition, programs,
courses, course content, instructors, and regulations are subject to change without notice.”
Plaintiffs also allege that Occidental’s Class Attendance Policy and Chloe’s course schedule and
syllabi for the Spring 2020 semester are part of the contract with Occidental. FAC, ¶¶ 4-6.
Occidental’s Class Attendance Policy states that “[r]egular class attendance is expected of all
students.” FAC, ¶ 7. Chloe’s course schedule states the days of the week, the times, and the
locations (building and room number) of each class that Chloe was enrolled in for the Spring 2020
semester. FAC, ¶¶ 5 and 21.




                                            Page 2 of 13                         Initials of Deputy Clerk vrv
      Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 4 of 14 Page ID #:641




         B.    Occidental’s Transition to Virtual Instruction

       On March 4, 2020, California Governor Gavin Newsom declared a state of emergency in
response to the spread of Covid-19. Approximately a week later, Occidental announced that it
would transition to virtual instruction on March 23, 2020 (the first day back from spring break) to
protect the health and safety of the Occidental community. The College’s announcement
explained that “[c]lasses w[ould] continue to the fullest extent possible, albeit online, so that
students c[ould] continue their coursework and make progress towards graduation requirements”
and that “[a]ll administrative and support functions w[ould] continue to operate.”

       On March 19, 2020, Governor Newsom issued an emergency order directing all individuals
to stay at home except as needed to maintain critical infrastructure sectors. That same day, Los
Angeles Mayor Eric Garcetti issued a “Safer at Home” order, which specified that colleges could
resume operations “for purposes of facilitating distance learning or performing essential functions
provided that social distancing of six-feet per person is maintained to the greatest extent possible.”
Consistent with these orders, Occidental transitioned to virtual instruction for the remainder of the
Spring 2020 semester.

       After the transition to virtual instruction, Occidental refunded $3,519.54 to Chloe’s account
due to its closure of student residences. Chloe completed and received full credit for her courses
during the Spring 2020 semester.

       On July 15, 2020, Occidental announced that remote instruction would continue through the
Fall 2020 semester. That announcement was approximately six weeks before the August 24, 2020
deadline for students to request a leave of absence (and a full tuition refund). Chloe elected not to
request a leave of absence or a refund. Instead, Chloe decided to continue with virtual instruction
and enrolled in the Fall 2020 semester.

         C.    Procedural History

       On July 6, 2020, Steven filed a Complaint in the District of New Jersey. On September 9,
2020, Steven and Occidental jointly filed a stipulation to transfer the case to the Central District of
California, and, on September 14, 2020, the Honorable Kevin McNulty of the District of New Jersey
signed an order transferring this action to the Central District of California.

      On November 3, 2020, Plaintiffs filed the First Amended Complaint (“FAC”), which added
Chloe as a named plaintiff. In the FAC, Plaintiffs allege claims for: (1) breach of contract; (2)
breach of implied contract; (3) unjust enrichment; (4) conversion; and (5) money had and received.

II.      Legal Standard

         A.    Rule 12(b)(1)

        The party mounting a Rule 12(b)(1) challenge to the Court’s jurisdiction may do so either on
the face of the pleadings or by presenting extrinsic evidence for the Court’s consideration. See
White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (“Rule 12(b)(1) jurisdictional attacks can be
either facial or factual”). “In a facial attack, the challenger asserts that the allegations contained in

                                             Page 3 of 13                         Initials of Deputy Clerk vrv
  Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 5 of 14 Page ID #:642




a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v.
Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In ruling on a Rule 12(b)(1) motion attacking the
complaint on its face, the Court accepts the allegations of the complaint as true. See, e.g., Wolfe
v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). “By contrast, in a factual attack, the challenger
disputes the truth of the allegations that, by themselves, would otherwise invoke federal
jurisdiction.” Safe Air, 373 F.3d at 1039. “With a factual Rule 12(b)(1) attack . . . a court may look
beyond the complaint to matters of public record without having to convert the motion into one for
summary judgment. It also need not presume the truthfulness of the plaintiff[‘s] allegations.”
White, 227 F.3d at 1242 (internal citation omitted); see also Thornhill Pub. Co., Inc. v. General Tel
& Electronics Corp., 594 F.2d 730, 733 (9th Cir. 1979) (“Where the jurisdictional issue is separable
from the merits of the case, the judge may consider the evidence presented with respect to the
jurisdictional issue and rule on that issue, resolving factual disputes if necessary. . . ‘[N]o
presumptive truthfulness attaches to plaintiff’s allegations, and the existence of disputed material
facts will not preclude the trial court from evaluating for itself the merits of jurisdictional claims.’”)
(quoting Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (9th Cir. 1977)). “However,
where the jurisdictional issue and substantive issues are so intertwined that the question of
jurisdiction is dependent on the resolution of factual issues going to the merits, the jurisdictional
determination should await a determination of the relevant facts on either a motion going to the
merits or at trial.” Augustine v. U.S., 704 F.2d 1074, 1077 (9th Cir. 1983). It is the plaintiff who
bears the burden of demonstrating that the Court has subject matter jurisdiction to hear the action.
See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); Stock West, Inc. v.
Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989).

       B.     Rule 12(b)(6)

        A motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the claims asserted in the complaint. “A Rule 12(b)(6) dismissal is proper only
where there is either a ‘lack of a cognizable legal theory’ or ‘the absence of sufficient facts alleged
under a cognizable legal theory.’” Summit Technology, Inc. v. High-Line Medical Instruments Co.,
Inc., 922 F. Supp. 299, 304 (C.D. Cal. 1996) (quoting Balistreri v. Pacifica Police Dept., 901 F.2d
696, 699 (9th Cir. 1988)). However, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of
his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations and alterations omitted). “[F]actual allegations must be enough to raise a
right to relief above the speculative level.” Id.

        In deciding a motion to dismiss, a court must accept as true the allegations of the complaint
and must construe those allegations in the light most favorable to the nonmoving party. See, e.g.,
Wyler Summit Partnership v. Turner Broadcasting System, Inc., 135 F.3d 658, 661 (9th Cir. 1998).
“However, a court need not accept as true unreasonable inferences, unwarranted deductions of
fact, or conclusory legal allegations cast in the form of factual allegations.” Summit Technology,
922 F. Supp. at 304 (citing Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981) cert.
denied, 454 U.S. 1031 (1981)).

      “Generally, a district court may not consider any material beyond the pleadings in ruling on a
Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n. 19

                                             Page 4 of 13                          Initials of Deputy Clerk vrv
   Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 6 of 14 Page ID #:643




(9th Cir. 1990) (citations omitted). However, a court may consider material which is properly
submitted as part of the complaint and matters which may be judicially noticed pursuant to Federal
Rule of Evidence 201 without converting the motion to dismiss into a motion for summary
judgment. See, e.g., id.; Branch v. Tunnel, 14 F.3d 449, 454 (9th Cir. 1994).

       Where a motion to dismiss is granted, a district court must decide whether to grant leave to
amend. Generally, the Ninth Circuit has a liberal policy favoring amendments and, thus, leave to
amend should be freely granted. See, e.g., DeSoto v. Yellow Freight System, Inc., 957 F.2d 655,
658 (9th Cir. 1992). However, a Court does not need to grant leave to amend in cases where the
Court determines that permitting a plaintiff to amend would be an exercise in futility. See, e.g.,
Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
amend is not an abuse of discretion where the pleadings before the court demonstrate that further
amendment would be futile.”).

III.   Discussion

        In its Motion, Occidental argues that Steven lacks standing because he is not an Occidental
student and, as a result, he must be dismissed from this action. In addition, Occidental argues that
all of Plaintiffs’ claims must be dismissed because courts in California and across the country have
repeatedly rejected claims seeking damages based on allegedly “subpar” education, or
“educational malpractice” claims, whether those claims sound in contract or tort. Occidental also
argues that Plaintiff’s express and implied contract claims must be dismissed because Plaintiffs
have failed to allege any specific promise by Occidental to provide in-person instruction and
Occidental had the right under the 2019-2020 Catalog to make changes to its programs due to a
“national emergency,” such as a global pandemic. Moreover, Occidental argues that Plaintiffs’
unjust enrichment, conversion, and money had and received claims fail for a variety of reasons,
including the fact that those claims are foreclosed where, as in this case, the parties’ relationship is
governed by a contract. In their Opposition, Plaintiffs argue that Steven has standing because he
paid Chloe’s tuition. Plaintiffs also argue that they are not challenging the quality or adequacy of
the instruction provided by Occidental, but are challenging Occidental’s failure to provide in-person
instruction as promised. With respect to the express and implied contract claims, Plaintiffs argue
that the contract with Occidental required Occidental to provide in-person instruction. Finally,
Plaintiffs argue that they can allege their claims for unjust enrichment, conversion, and money had
and received in the alternative to their contract claims.

       A.     The Standing Issue

       In its Motion to Dismiss, Occidental argues that Steven lacks standing because he is not a
party to any contract or quasi-contract with Occidental and has no legally cognizable relationship
with Occidental. In their Opposition, Plaintiffs argue that Steven has standing because he paid
Chloe’s tuition.

              1.     Legal Standard for Standing

       “Standing to sue is a doctrine rooted in the traditional understanding of a case or
controversy.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The law of Article III standing
“require[s] plaintiffs to allege such a personal stake in the outcome of the controversy as to justify

                                             Page 5 of 13                        Initials of Deputy Clerk vrv
  Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 7 of 14 Page ID #:644




the exercise of the court’s remedial powers on their behalf.” Town of Chester v. Laroe Estates,
Inc., 137 S. Ct. 1645, 1651 (2017). Thus, the “standing doctrine serves to prevent the judicial
process from being used to usurp the powers of the political branches” (Clapper v. Amnesty Int’l
USA, 568 U.S. 398, 408 (2013)), and ensures that “the Federal Judiciary respects the proper – and
properly limited – role of the courts in a democratic society.” DaimlerChrysler Corp. v. Cuno, 547
U.S. 332, 341 (2006) (internal quotation marks omitted). The Supreme Court’s cases establish
that the “irreducible constitutional minimum” of standing consists of three elements. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 561 (1992). The plaintiff must have “(1) suffered an injury in
fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to
be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547.

       An injury-in-fact must be both “concrete and particularized.” Id. at 1548. An injury is
“particularized” only if the effects of the alleged wrongdoing actually “affect the plaintiff in a
personal and individual way.” Id. In addition, an injury does not satisfy the “concrete” requisite
unless it is “de facto; that is, it must actually exist.” Id. It is a plaintiff’s obligation to “clearly allege
facts demonstrating” he has an injury-in-fact that is “concrete and particularized.” Id. at 1547.

               2.      Steven Lacks Standing

       Once a student reaches the age of majority, courts have routinely held that parents lack
standing to bring claims against their adult children’s colleges and universities, even when the
parents pay tuition on behalf of their children. For example, in Salerno v. Florida Southern College,
the court dismissed the mother’s claims for lack of standing in an action where an adult college
student and her mother sued the student’s college for breach of contract, unjust enrichment, and
conversion after the college moved from in-person to online instruction during the Covid-19
pandemic. Salerno v. Florida Southern College, __ F.3d __, 2020 WL 5583522 (M.D. Fla. Sept.
16, 2020). In dismissing the mother’s claims for lack of standing, the court in Salerno held that:

       Florida Southern College argues that these facts demonstrate that the only
       relationship from which any legal obligations may arise is between the College and
       [the student]. The Court agrees. Notably, [the mother] does not . . . adequately
       explain how any action on Florida Southern College's part injured her. It is also of
       note that the lack of injury to [the mother] is clear regardless of whether [the mother]
       provided financial support to her daughter. That arrangement was between mother
       and daughter. It does not establish a relationship between the College and [the
       mother] under these facts. Accordingly, Florida Southern College's motion is granted
       to the extent that [the mother] will be dismissed from this action for lack of standing.

Salerno, __ F.3d __, 2020 WL 5583522; see also Doe v. Univ. of the South, 687 F. Supp. 2d 744,
761 (E.D. Tenn. 2009) (“It is fairly evident that the ‘payment of tuition does not create a contractual
relationship between parents and a college’ when the parents’ child is over the age of majority”)
(quoting Apffel v. Huddleston, 50 F. Supp. 2d 1129, 1133 (D. Utah 1999)); McCormick v. Dresdale,
2010 WL 1740853, at *2 (D.R.I. Apr. 28, 2010) (dismissing parents’ breach of contract claim
against Brown University for lack of standing); Runge v. Sanford, 2009 WL 9083917, at *1 (D.S.C.
Feb. 25, 2009) (holding that the plaintiff lacked standing to bring claim on behalf of adult children);
Zumbrun, 25 Cal. App. 3d at 10 (describing contractual relationship between “a student and a
private university or college”).

                                                Page 6 of 13                            Initials of Deputy Clerk vrv
  Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 8 of 14 Page ID #:645




        In this case, it is undisputed that Chloe, not Steven, attends Occidental and that Chloe is
over the age of majority. In the FAC, Plaintiffs allege that the injury at issue is Occidental’s failure
“to provide in-person courses and access to campus benefits.” FAC, ¶ 54. However, Chloe, not
Steven, was the intended beneficiary of any promises that Occidental allegedly made and Chloe,
not Steven, suffered any alleged injury that resulted from the transition to remote instruction.
Plaintiffs have failed to allege any separate and distinct injury suffered by Steven and, instead,
Steven’s claims are derivative of Chloe’s claims. Glass v. Hillsboro Sch. Dist. 1J, 142 F. Supp. 2d
1286, 1292 (D. Or. 2001) (holding that parents did not plead “independent and separate right to
have access to the classroom for their own benefit”). Accordingly, the Court concludes that Steven
lacks standing and is dismissed from this action.

       B.     Occidental Has Discretion to Control and Change Its Program.

       In its Motion to Dismiss, Occidental argues that all of Plaintiffs’ claims alleged in the FAC
must be dismissed because California case law prohibits challenges to the adequacy of a student’s
education. In their Opposition, Plaintiffs concede that California case law prohibits claims that
“require an inquiry into the nuances of educational process or theories,” but argue that this
prohibition does not apply to their claims because Occidental breached “a specific promise to
provide an educational service, such as a failure to offer any classes or a failure to deliver a
promised number of hours.”

       Courts in California and across the country have repeatedly rejected claims that seek
damages for an allegedly “subpar” education, or “educational malpractice” claims, whether those
claims sound in contract or tort. See Smith v. Alameda Cty. Soc. Servs. Agency, 90 Cal. App. 3d
929, 941 (1979) (holding that a “cause of action seeking damages for educational malpractice [is]
precluded by considerations of public policy”); see also Ross v. Creighton Univ., 957 F.2d 410, 414
(7th Cir. 1992) (“[T]he overwhelming majority of states that have considered this type of claim have
rejected it.”); Gillis v. Principia Corp., 832 F.3d 865, 872 (8th Cir. 2016) (holding that a
“breach-of-contract claim that raises questions concerning the reasonableness of the educator’s
conduct in providing educational services . . . is one of educational malpractice” and must be
dismissed) (internal quotations omitted); Adams v. Antonelli Coll., 304 F. Supp. 3d 656, 664-65
(S.D. Ohio 2018) (rejecting contract claim for tuition refund); Barneby v. New England Sch. of
Montessori, LLC, 2016 WL 3768928, at *3 (Sup. Ct. Conn. 2016) (unpublished) (dismissing unjust
enrichment claim for deprivation of educational opportunities).

       Instead, courts have concluded that “the adequacy of teachers and teaching methods are
matters entrusted to educators and institutions that regulate them, not to judges and juries.”
Jamieson v. Vatterott Educ. Ctrs., Inc., 259 F.R.D. 520, 540 (D. Kan. 2009); see also Bd. of
Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 96 n.6 (1978) (“University faculties must have
the widest range of discretion in making judgments as to the academic performance of students
and their entitlement to promotion or graduation”) (Powell, J., concurring); Zukle v. Regents of
Univ. of Cal., 166 F.3d 1041, 1047 (9th Cir.1999) (holding that colleges and universities must be
afforded the deference to make their own decisions about how to run their institutions”). As the
California Supreme Court has explained, “[a]llowing a university flexibility in shaping its academic
programs to meet individual needs usually redounds to a student’s favor . . . The attempt to use
catalogues or similar published material to freeze the academic relationship into a rigid mold would
lead to a stifling of both individual attention and equitable arrangements in the student’s behalf.”

                                             Page 7 of 13                        Initials of Deputy Clerk vrv
  Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 9 of 14 Page ID #:646




Paulsen v. Golden Gate Univ., 25 Cal.3d 803, 812 (1979); see also Zumbrun v. Univ. of S. Cal., 25
Cal. App. 3d 1, 11 (1972) (holding that a “minimal departure from a projected course of study does
not entitle the student . . . to recover the tuition paid or any part of it”).

         In this case, the theory underlying all of Plaintiffs’ claims is that the education Chloe
received once Occidental transitioned to remote instruction in response to the Covid-19 global
pandemic was not “worth the amount charged” or “in [any] way the equivalent of [an] in-person
education.” FAC, ¶¶ 12 and 47. Indeed, Plaintiffs allege that the Occidental’s Spring 2020
programs were “sub-par” and that online classes lacked “collaborative learning and . . . dialogue,
feedback, and critique.” FAC, ¶ 12. Thus, the resolution of Plaintiffs’ claims would require the
Court to make judgments about the quality and value of the education that Occidental provided in
the Spring 2020 semester. See Smith, 90 Cal. App. 3d at 941 (holding that “the difficulties of
assessing the wrongs and injuries involved, the lack of a workable rule of care against which a
school district’s conduct may be measured and the incalculable burden which would be imposed
on . . . school systems”); Ross, 957 F.2d at 414 (noting the “inherent uncertainties” in determining
the “nature of damages” in educational malpractice claims and holding that the “sheer number of
claims that could arise if [educational malpractice claims] were allowed might overburden schools,”
regardless of their merits). Therefore, the Court concludes that Plaintiffs’ claims are the type of
educational malpractice claims that California courts, and courts throughout the country, have
rejected. See Peter W. v. San Francisco Unified Sch. Dist., 60 Cal. App. 3d 814, 824 (1976)
(“Unlike the activity of the highway or the marketplace, classroom methodology affords no
readily acceptable standards of care, or cause, or injury”).

      Accordingly, Plaintiffs’ first claim for breach of contract, second claim for breach of implied
contract, third claim for unjust enrichment, fourth claim for conversion, and fifth claim for money
had and received are dismissed.

       C.     Plaintiffs’ Contract Claims Fail.

       In its Motion to Dismiss, Occidental argues that Plaintiffs’ first claim for breach of contract
and second claim for breach of implied contract fail because Plaintiffs failed to identify the
contractual “promise” that Occidental allegedly breached and the 2019-2020 Catalog afforded
Occidental broad discretion to modify or change the format of courses without refunding tuition or
fees. In their Opposition, Plaintiffs argue that the contract with Occidental promised in-person
instruction and that Occidental’s “custom and practice” was to provide in-person instruction.

        It is well settled that “[t]he basic legal relation between a student and a private university or
college is contractual in nature.” Zumbrun v. University of Southern California, 25 Cal. App. 3d 1,
10 (1972). When considering students’ breach of contract claims against colleges and universities,
courts regularly refer to course catalogs as a source of the terms of the contractual relationship.
Zumbrun, 25 Cal. App. 3d at 10; see also Gibson v. Walden Univ., LLC, 66 F. Supp. 3d 1322, 1324
n.1 (2014) (considering student handbook when dismissing plaintiff’s breach of contract claim)
(quoting Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)); Doe v. Vanderbilt Univ., 2019
WL 4748310, at *6 (M.D. Tenn. Sept. 30, 2019) (holding that the student handbook was “integral to
Plaintiff’s claims” and could be considered “in its entirety for purposes of the pending motion to
dismiss”); Dasrath v. Ross Univ. Sch. of Med., 2008 WL 11438041, at *1 n.2 (E.D.N.Y. Aug. 06,
2008) (holding that student handbook properly considered when ruling on motion to dismiss

                                             Page 8 of 13                         Initials of Deputy Clerk vrv
 Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 10 of 14 Page ID #:647




because the plaintiff “relies upon the existence of a contractual agreement to
support his breach-of-contract claim” and because “the Handbook is readily available on the
Internet”).

       In this case, it is undisputed that the relationship between Occidental and Chloe is governed
by a contract, and that “[t]he terms of the contractual agreement were set forth in publications from
Occidental, including Occidental’s” 2019-2020 Catalog. FAC, ¶ 3. Although Plaintiffs argue that
Occidental promised to provide in-person instruction in its contract with Chloe and other Occidental
students in exchange for paying tuition and fees, Plaintiffs have failed to identify any specific
language in the 2019-2020 Catalog or any other publication from Occidental that promises in-
person instruction. Instead, Plaintiff’s rely on Occidental’s Class Attendance Policy and Chloe’s
course schedule and syllabi as evidence of the “in-person nature of Spring Semester 2020 course
offerings.”1 FAC, ¶¶ 4-6. Occidental’s Class Attendance Policy does not promise in-person
instruction, but merely states that “[r]egular class attendance is expected of all students.” FAC, ¶
7. However, regular class attendance is possible during both in-person and virtual instruction.
Similarly, Chloe’s course schedule and syllabi do not promise in-person instruction or that the
courses will always meet in the specific rooms stated on the course schedule or syllabi. In
addition, although the course schedule and syllabi may state a specific room where each class will
meet, the 2019-2020 Catalog specifically states that “[f]ees, tuition, programs, courses, course
content, instructors, and regulations are subject to change without notice,” and that Occidental has
“reserve[d] the right to change fees, modify its services, or change its program should economic
conditions or national emergency make it necessary to do so.”

       In a similar case, Chong v. Northeastern University, the plaintiffs alleged a claim for breach
of contract against Northeastern University because it switched from in-person to virtual instruction
during the Spring 2020 semester due to the Covid-19 global pandemic. Chong v. Northeastern
Univ., _ F. Supp. 3d _, 2020 WL 5847626 (D. Mass. Oct. 1, 2020). In granting Northeastern
University’s motion to dismiss a breach of contract claim, the court concluded that “Northeastern
argues that plaintiffs fail to state a claim because they have not plausibly established that the
parties’ agreement included a right to in-person instruction. The court agrees.” Id. at *3
(“[B]ecause the [complaint] does not plausibly establish that the parties’ contract included any right
to in-person instruction, plaintiffs have failed to state a claim for breach of contract”). Similarly, in
this case, Plaintiffs have failed to plausibly establish that the contract between Occidental and
Chloe included any right to in-person instruction. In fact, Plaintiffs “do not suggest that [Occidental]
lacks authority to . . . make changes from semester to semester,” including changing from in-


       1
         Plaintiffs also argue that a two page excerpt from an Occidental webpage describing
Occidental’s campus and its location in Los Angeles is a promise of in-person instruction. See
FAC, ¶¶ 32-33. However, Plaintiffs’ concede that the webpage is an advertisement, and
“advertisements are . . . merely . . . invitations to bargain” and not a contractual obligation. Harris
v. Time, Inc., 191 Cal. App. 3d 449, 455 (1987). In addition, the webpage does not promise in-
person instruction, but merely states that Occidental is located in Los Angeles and describes in
general terms the ways in which Occidental’s location in Los Angeles has influenced its curriculum.
See, e.g., Sinai Mem’l Chapel v. Dudler, 231 Cal. App. 3d 190, 198 (1991) (holding that
advertisement promising “reverence for customs and observances in strict accord with family
wishes” was too general to create implied contract to allow portraits on gravestones).

                                             Page 9 of 13                         Initials of Deputy Clerk vrv
 Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 11 of 14 Page ID #:648




person to remote instruction. Opposition, 13:26-27. Instead, Plaintiffs argue that Occidental
cannot make such changes mid-semester or “unjustly withhold funds” when they make such
changes. However, Plaintiffs again fail to cite to any language from the 2019-2020 Catalog or any
other publication from Occidental that limits Occidental’s authority to make such changes during
the semester.2 See Kemper, 2017 WL 3226846, at *2-*3 (holding that a breach of contract claim
must be based on a “specific promise” not an unidentified “agreement”). Therefore, the Court
concludes that Plaintiffs have failed to state a claim for breach of contract.

       In addition, with respect to Plaintiffs’ second claim for breach of implied contract, “it is well
settled that an action based on an implied-in-fact or quasi-contract cannot lie where there exists
between the parties a valid express contract covering the same subject matter.” Lance Camper
Mfg. Corp. v. Republic Indemnity Co., 44 Cal. App. 4th 194, 203 (1996). Moreover, although the
“usual or customary practice” can clarify the terms of a contract, it cannot replace them. IV
Solutions, Inc. v. United Healthcare Servs., Inc., 2014 WL 6896023, at *3 (C.D. Cal. Dec. 5, 2014)
(“[C]ustom and practice can be admitted to explain or clarify the agreement, but not to contradict its
terms”); see also Kucharczyk v. Regents of Univ. of Cal., 946 F. Supp. 1419, 1432 (N.D. Cal.
1996) (“[T]erms that conflict with an express written contract cannot be implied in a written
contract”).

        In this case, Plaintiffs’ breach of implied contract claim is based on Occidental’s “usual and
customary practice of providing on-campus courses.” FAC, ¶ 83. Although Occidental’s “usual or
customary practice” can be used to clarify the terms of its express contract with Chloe, it cannot be
used to replace those terms, including those terms included in the 2019-2020 Catalog. Dea v.
Davy, 150 Cal. App. 2d 435, 437 (1957) (holding that contract language prevails over conflicting
custom and usage). Therefore, the fact that Occidental provides in-person instruction “under
ordinary circumstances” (FAC, ¶ 31), does not prevent Occidental from exercising its rights under
the 2019-2020 Catalog to modify its programs, including during a national emergency, such as the
Covid-19 global pandemic. See, e.g., Paynter v. NYU, 319 N.Y.S.2d 893, 894 (1971) (reversing
tuition refund where ordinary class schedule was suspended due to anti-war protests); see also
Charpentier v. Los Angeles Rams Football Co., Inc., 75 Cal. App. 4th 301, 308 (1999) (dismissing
contract claim where the plaintiff alleged that the Los Angeles Rams Football Company “breached
[an] implied contract when it announced its intention to discontinue playing games in the greater
Los Angeles area” and to relocate to St. Louis and holding that “[j]ust because a team has played
for years in a particular location and has always done something a particular way does not mean


       2
         In addition, the Court finds Plaintiffs’ argument that mid-semester changes “change the
terms of the contract after one party has already fully performed” unpersuasive. Occidental did not
change the terms of the contract, but exercised its rights under the 2019-2020 Catalog to “change
without notice” the “[f]ees, tuition, programs, courses, course content, instructors, and regulations”
and to “change fees, modify its services, or change its program should economic conditions or
national emergency make it necessary to do so.” Villareal v. Chamberlain College, 2019 WL
4736488, at *3 (S.D. Tex. Sept. 27, 2019) (holding that “school’s policies and procedures that the
student necessarily agree[d] [were] subject to change”); see also Searle v. Regents of University of
California, 23 Cal. App. 3d 448, 452 (1972); Adams v. Litton Systems, 1995 WL 594890, at *2
(N.D. Cal. 1995) (holding that the defendant “reserved the right to modify, amend or terminate the
medical benefit plan”).

                                            Page 10 of 13                        Initials of Deputy Clerk vrv
 Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 12 of 14 Page ID #:649




that it must always do so”). Therefore, the Court concludes that Plaintiffs have failed to state a
claim for breach of implied contract.

       Accordingly, Plaintiffs’ first claim for breach of contract and second claim for breach of
implied contract are dismissed.

       D.     Plaintiffs’ Unjust Enrichment, Conversion, and Money Had and Received
              Claims Fail.

       In its Motion to Dismiss, Occidental argues that Plaintiffs’ their third claim for unjust
enrichment, fourth claim for conversion, and fifth claim for money had and received should be
dismissed because those claims are foreclosed where, as in this case, the parties’ relationship is
governed by a contract. In their Opposition, Plaintiffs argue that they should be able to allege
these claims in the alternative because Occidental “disputes the existence of a contract.”
Opposition, 18:13-15.

        In this case, despite Plaintiffs’ argument to the contrary, it is undisputed that the parties’
relationship is governed by a contract.3 Zumbrun v. Univ. of S. Cal., 25 Cal. App. 3d 1, 10 (1972)
(“The basic legal relation between a student and a private university or college is contractual in
nature. The catalogs, bulletins, circulars, and regulations of the institutions made available to the
matriculant become a part of the contract”). Because the parties’ relationship is governed by a
contract, Plaintiffs cannot maintain their claims for unjust enrichment, conversion, or money had
and received. Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d 1151, 1167 (9th Cir. 2007)
(holding that an action for unjust enrichment “does not lie when an enforceable, binding agreement
exists defining the rights of the parties”); Wynne Sys., Inc. v. Mobile Storage Grp., Inc., 2010 WL
11595726, *7 (C.D. Cal. May 5, 2010) (rejecting conversion claim because “courts turn to the
economic loss rule to bar conversion claims that are based solely on breaches of contractual
duties”); Rhodeman v. Ocwen Loan Servicing, LLC, 2020 WL 4727289, at *5 (C.D. Cal. July 30,
2020) (“Plaintiff cannot pursue both a breach of contract theory and a money had and received
theory where her allegations fail to establish a ‘total failure of consideration’”). Indeed, “[w]hile
generally parties are permitted to plead in the alternative, the allegation of binding contracts
nullifies the unjust enrichment claim.” Klein v. Chevron U.S.A., Inc., 202 Cal. App. 4th 1342, 1388
(2012) (quotation omitted) (affirming trial court dismissal); see also Chong v. Northeastern
University, __ F.Supp. 3d __, 2020 WL 5847626, at *4 (D. Mass. Oct. 1, 2020) (“Northeastern
argues that plaintiffs cannot state a claim for unjust enrichment because they have an adequate
alternative remedy available to challenge its retention of tuition and fees . . . The court agrees”);
see also Wright v. Capella Univ., Inc., 378 F. Supp. 3d 760, 775 (D. Minn. 2019) (dismissing unjust
enrichment claim where plaintiff received instruction). The same is true for Plaintiffs’ conversion
and money had and received claims. See, e.g., Advanced Riggers & Millwrights, LLC v. Hoist
Liftruck MFG, Inc., 2015 WL 12860470, at *7 (C.D. Cal. Oct. 29, 2015) (dismissing the plaintiff’s
conversion claim where it relied on the same facts as its breach of contract claim); Rhodeman v.


       3
         In response to Plaintiffs’ argument that Occidental “disputes the existence of a contract,”
Occidental states in its Reply that Plaintiffs’ argument “is simply wrong. There is no dispute that a
contract exists, Occidental’s entire Motion is based on the contract, and Occidental has explicitly
stated that ‘the parties’ relationship is governed by contract.’” Reply, 10:4-7.

                                            Page 11 of 13                        Initials of Deputy Clerk vrv
 Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 13 of 14 Page ID #:650




Ocwen Loan Servicing, LLC, 2020 WL 4727289, at *5 (C.D. Cal. July 30, 2020) (holding that
money had and received claim fails where plaintiff received “something of value in exchange for
her payments”); Neelon v. Krueger, 2015 WL 4647931, at *6 (D. Mass. Aug. 5, 2015) (holding that
conversion element not satisfied where actions in accordance with contract “not wrongful”).

        In addition, Plaintiffs’ unjust enrichment claim must be dismissed because “unjust
enrichment” is not an independent cause of action under California law. See De Havilland v. FX
Networks, LLC, 21 Cal. App. 5th 845, 870 (2018) (“Unjust enrichment is not a cause of action”);
see also Sotelo v. Rawlings Sporting Goods Co., 2019 WL 4392528, at *8 (C.D. Cal. May 8, 2019)
(dismissing unjust enrichment claim “under California law . . . because it cannot serve as a
standalone claim for relief”). Moreover, Plaintiffs’ conversion claim fails because in California
“[m]oney cannot be the subject of a cause of action for conversion unless there is a specific,
identifiable sum involved, such as where an agent accepts a sum of money to be paid to another
and fails to make the payment.” PCO, Inc. v. Christensen, Miller, Fink, Jacobs, Glaser, Weil, &
Shapiro, LLP, 150 Cal. App. 4th 384, 395 (2007); see also In re Bailey, 197 F.3d 997, 1000-01 (9th
Cir. 1999) (holding that an attorney’s use of another attorney’s share of settlement funds did not
constitute conversion). As a result, “California cases permitting an action for conversion of money
typically involve those who have misappropriated, commingled or misapplied specific funds held for
the benefit of others.” PCO, Inc., 150 Cal. App. 4th at 396. In this case, Chloe’s tuition and fees
are fungible amounts that cannot be “identified as a specific thing.” Id. at 395. In the FAC,
Plaintiffs allege that they used fungible money to pay for services, some of which were provided
and some of which they allege were not provided. Because the value of six weeks of in-person
instruction is not an “identifiable sum,” Plaintiffs’ conversion claim fails.4 Id. Similarly, Plaintiffs’
money had and received claim fails because Occidental is not “indebted to the plaintiff[s] in a
certain sum.” Farmers Ins. Exchange v. Zerin, 53 Cal. App. 4th 445, 460 (1998). Plaintiffs do not –
and cannot – allege that all tuition payments for Spring 2020 should be refunded. See, e.g.,
Farmers Ins. Exchange, 53 Cal. App. 4th at 460.

       Accordingly, Plaintiffs third claim for unjust enrichment, fourth claim for conversion, and fifth
claim for money had and received are dismissed.

IV.    Conclusion

      For all the foregoing reasons, Occidental’s Motion to Dismiss is GRANTED. Plaintiffs’
Complaint is DISMISSED without leave to amend, and this action is DISMISSED with
prejudice.5 Occidental’s Motion to Stay is DENIED as moot.

       4
         Plaintiffs’ conversion claim also fails because Plaintiffs failed to demand that Occidental
return a portion of the tuition and fees paid before filing this action. Where, as here, the property
alleged to have been converted was initially acquired in a lawful manner, no conversion claim lies
unless the plaintiffs establish that they demanded the return of the property. Atwood v. S. Cal. Ice
Co., 63 Cal. App. 343, 345 (1923) (disapproved on other grounds).
       5
         Although the Court recognizes that this Circuit has a liberal policy favoring amendments
and that leave to amend should be freely granted, the Court is not required to grant leave to
amend if the Court determines that permitting a plaintiff to amend would be an exercise in futility.
See, e.g., Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) ("Denial of

                                            Page 12 of 13                         Initials of Deputy Clerk vrv
 Case 2:20-cv-03833-SVW-SK Document 69-1 Filed 12/14/20 Page 14 of 14 Page ID #:651




      IT IS SO ORDERED.




leave to amend is not an abuse of discretion where the pleadings before the court demonstrate
that further amendment would be futile"). In this case, Plaintiffs have had two attempts to allege
claims against Occidental and Plaintiffs have failed to indicate in their Opposition what additional
facts they could allege in order to state a viable claim against Occidental. Indeed, because the
parties largely agree with the facts that Plaintiffs alleged in the FAC and the Court has dismissed
Plaintiffs’ claims based on issues of law and the interpretation of the contract between Chloe and
Occidental, pleading additional facts would not save Plaintiffs’ claims from dismissal. See Villareal
v. Chamberlain, 2019 WL 4736488 (S.D. Tex. Sept. 27, 2019) (applying college catalog language
in dismissing breach of contract and money had and received claims and denying leave to amend
because “allowing Plaintiff the opportunity to file another pleading would do nothing but prolong the
inevitable”).

                                           Page 13 of 13                       Initials of Deputy Clerk vrv
